PER CURIAM.
This is an appeal from a worker’s compensation order granting Appellee’s request for a functional capacity evaluation (FCE). Because there was no competent, substantial evidence supporting the medical necessity for the FCE, we reverse.1
The only evidence submitted in this case was the deposition testimony of Appellee’s most recent treating physician, Dr. Maurer. The physician testified that he did not impose any long-term restrictions upon Appellee and that he released Appellee to return to full-time duty after 45 days of light-duty work. In a prior proceeding concerning Appellee’s petition for permanent total disability benefits, which included the exact same testimony, the judge of compensation claims (JCC) found that Dr. Maurer had affirmatively assigned no long-term post-operative restrictions upon Appellee following his recovery from surgery.
Accordingly, because there was no competent, substantial evidence supporting the medical necessity of an FCE and Appel-lee’s treating physician had already informed Appellee that there were no long-term restrictions or limitations, we REVERSE.
MINER, WOLF and DAVIS, JJ., concur.

. Because we find that there was no evidence of medical necessity, we do not address Appellants’ arguments concerning waiver and res judicata.